Title: To Benjamin Franklin from Louis-Guillaume Le Veillard, [27 December 1781]
From: Le Veillard, Louis-Guillaume
To: Franklin, Benjamin


[December 27, 1781]
Mr. Le Veillard prie monsieur franklin de vouloir bien luy faire savoir si le billet quil a reçu de mr. de sequeville marquait que madame la comtesse d’Artois avait reçu hier ses derniers sacrements; comme alors il n’y auroit pas de grand couvert mr. Le Veillard n’irait pas a versailles, mais mr. filleul y va a quatre heures et pourra porter la lettre a mr. de Vergennes; si le billet de mr. de sequeville ne porte pas que me. la comtesse d’artois a recu ses derniers sacrements et que mr. franklin ne Le sache pas avéc certitude d’ailleurs, mr. Le Veillard ira a versailles et se chargera de la lettre.
 
Addressed: A Monsieur / Monsieur franklin / Passy
